Case 1:19-cv-02462-JMS-DLP Document 109 Filed 11/17/20 Page 1 of 2 PageID #: 887




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 JOHN M. KLUGE,                               )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )      No. 1:19-cv-02462-JMS-DLP
                                              )
 BROWNSBURG COMMUNITY SCHOOL                  )
 CORPORATION,                                 )
                                              )
                            Defendant.        )

                                         O RDER

        This matter comes before the Court on the parties' Joint Motion for Briefing

 Schedule on Cross-Motions for Summary Judgment, Dkt. [108]. The Court, having

 fully reviewed the matter, now GRANTS said motion. The Court now enters the

 following schedule:

    •   Plaintiff shall file his Motion for Summary Judgment and Brief in Support on

        or before January 29, 2021;

    •   Defendant shall file its Cross-Motion, Brief in Support, and Response in

        Opposition on or before March 15, 2021;

    •   Plaintiff shall file his Reply in Support of Motion and Response in Opposition

        to Cross-Motion on or before April 19, 2021; and

    •   Defendant shall file its Reply in Support of Cross-Motion on or before May 4,

        2021.

        All other deadlines remain the same, except that the briefing schedule

 may impact the August 23, 2021 trial date.
Case 1:19-cv-02462-JMS-DLP Document 109 Filed 11/17/20 Page 2 of 2 PageID #: 888




       So ORDERED.



       Date: 11/17/2020



 Distribution:

 All ECF-registered counsel of record via email
